EXHIBIT 10.1
FORM OF
SUBSCRIPTION AGREEMENT
GTY Technology Holdings Inc.
1180 North Town Center Drive, Suite 100
Las Vegas, Nevada 89144
Ladies and Gentlemen:
GTY Technology Holdings Inc., a Cayman Islands exempted company (“GTY”), has
entered into agreements (collectively, the “Business Combination Agreements”)
for a business combination (the “Business Combination”) with CityBase, Inc.,
Bonfire Interactive Ltd., eCivis Inc., Open Counter Enterprises Inc., Questica
Inc. and Questica USCDN Inc. and Sherpa Government Solutions LLC (collectively,
the “Targets”). In connection with the Business Combination, GTY is seeking
commitments from interested investors to purchase Class A ordinary shares of
GTY, par value $0.0001 per share (“Class A Ordinary Shares”), for a purchase
price of  $10.00 per share, in a private placement (the “Private Placement”).
The undersigned wishes to purchase Class A Ordinary Shares in such private
placement on the terms and conditions set forth herein, and, accordingly, the
undersigned and GTY hereby agree as follows:
1. Subscription.
(a) The undersigned hereby irrevocably subscribes for and agrees to purchase
from GTY, and GTY agrees to issue and sell to the undersigned, such number of
Ordinary Shares as is set forth on the signature page of this Subscription
Agreement (the “Subscribed Shares”), for a purchase price of $10.00 per share,
on the terms and conditions set forth herein.
(b) [Immediately prior to the issuance of the Subscribed Shares, GTY Investors,
LLC, a Delaware limited liability company (the “Sponsor”), will surrender to GTY
for cancellation for no consideration a number of Class B ordinary shares of
GTY, par value $0.0001 per share (together with the Class A Ordinary Shares, the
“Ordinary Shares”), rounded down to the nearest whole share, equal to 7.5% of
the number of Subscribed Shares (the “Cancelled Shares”). Concurrently with the
issuance of the Subscribed Shares, in consideration for the undersigned’s
acquisition of the Subscribed Shares, GTY shall issue to the undersigned such
number of Class A Ordinary Shares equal to the number of Cancelled Shares (such
shares together with the Subscribed Shares, the “Shares”).]1
(c) [The undersigned represents and warrants to GTY that it currently is the
legal and beneficial owner of the number of Class A Ordinary Shares specified as
“Owned Shares” on the signature page of this Subscription Agreement. In
consideration for GTY’s agreement to issue the Shares to the undersigned, the
undersigned agrees that it will not sell, transfer, pledge or otherwise dispose
of any such Owned Shares prior to the closing of the Business Combination, and
will not seek redemption of any such Owned Shares in connection with the
Business Combination.]2
2. Closing.   The closing of the sale of the Shares contemplated hereby (the
“Closing”) shall occur on the date of, and immediately prior to, the
consummation of the Business Combination. Upon (i) satisfaction of the
conditions set forth in Section 3 below and (ii) not less than five (5) business
days’ written notice from (or on behalf of) GTY to the undersigned (the “Closing
Notice”) that GTY reasonably expects all conditions to the closing of the
Business Combination to be satisfied on a date that is not less than five
(5) business days from the date of the Closing Notice, the undersigned shall
deliver to GTY on or prior to 8:00 a.m. (Eastern time) (or, if the undersigned
advises GTY that under law, rule or regulation
1

Included in subscription agreements for (i) the purchase of an aggregate of
1,556,248 Subscribed Shares where the subscribers also agreed to continue to
hold and not redeem an aggregate of 1,532,215 Owned Shares pursuant to Section
1(c), and (ii) the purchase of an aggregate of 100,000 Subscribed Shares where
the Subscribers had no Owned Shares.

2

Included in subscription agreements for the purchase of an aggregate of
1,556,248 Subscribed Shares.


1

--------------------------------------------------------------------------------

applicable to the undersigned it must have custody of the Shares before funding,
as soon as practicable after GTY or its transfer agent provides the undersigned
with written notice evidencing the issuance to the undersigned of the Shares) on
the closing date specified in the Closing Notice, or such later date as GTY
specifies in a subsequent notice to the undersigned (the “Closing Date”), the
subscription amount for the Shares subscribed by wire transfer of United States
dollars in immediately available funds to the account specified by GTY in the
Closing Notice against delivery to the undersigned of  (i) the Shares in book
entry form in the name of the undersigned (or its nominee in accordance with its
delivery instructions) as set forth in the following sentence and (ii) written
notice from (or on behalf of) GTY to the undersigned evidencing the issuance to
the undersigned of the Shares on and as of the Closing Date. GTY shall deliver
(or cause the delivery of) the Shares in book entry form to the undersigned or
to a custodian designated by the undersigned, as applicable. This Subscription
Agreement shall terminate and be of no further force or effect, without any
liability to either party hereto, if GTY notifies the undersigned in writing
that it has abandoned its plans to move forward with the Business Combination
and/or terminates the undersigned’s obligations without the delivery of the
Shares having occurred.
3. Closing Conditions.
(a) The Closing shall be subject to the satisfaction or valid waiver by each
party of the conditions that, on the Closing Date:
(i) no suspension of the qualification of the Shares for offering or sale or
trading in any jurisdiction, or initiation or threatening of any proceedings for
any of such purposes, shall have occurred other than in connection with the
consummation of the Business Combination;
(ii) no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition; and
(iii) all conditions precedent to the closing of the Business Combination,
including the approval of GTY’s shareholders, shall have been satisfied or
waived (other than those conditions which, by their nature, are to be satisfied
at the closing of the Business Combination, including without limitation as a
result of the Private Placement).
(b) The obligation of GTY to consummate the transactions contemplated hereby at
the Closing shall be subject to the satisfaction or valid waiver by GTY of the
additional conditions that, on the Closing Date, with respect to the
undersigned:
(i) all representations and warranties of the undersigned contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the Closing Date (except
for such representations and warranties that are made as of a specific date,
which shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect, which representations and warranties shall
be true in all respects) as of such specified date); and
(ii) the undersigned shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing.
(c) The obligation of the undersigned to consummate the transactions
contemplated hereby at the Closing shall be subject to the satisfaction or valid
waiver by the undersigned of the additional conditions that, on the Closing
Date:
(i) all representations and warranties of GTY contained in this Subscription
Agreement shall be true and correct in all material respects (other than the
representations and warranties in Section 5(a) through 5(d) and those that are
qualified as to materiality or GTY Material Adverse
2

--------------------------------------------------------------------------------

Effect (as defined below), which representations and warranties shall be true in
all respects) at and as of the Closing Date (except for such representations and
warranties that are made as of a specific date, which shall be true and correct
in all material respects (other than the representations and warranties in
Section 5(a) through (d) and those that are qualified as to materiality or GTY
Material Adverse Effect, which representations and warranties shall be true in
all respects) as of such specified date); and
(ii) GTY shall have performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by this Subscription
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing
4. Further Assurances.   At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.
5. GTY Representations and Warranties.   GTY represents and warrants to the
undersigned that:
(a) GTY is an exempted company duly incorporated and validly existing and in
good standing as an exempted company under the laws of the Cayman Islands, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.
(b) The Shares have been duly authorized and, when issued and delivered to the
undersigned against full payment therefor in accordance with the terms of this
Subscription Agreement and registered in the register of members of GTY, will be
validly issued, fully paid and non-assessable and will not have been issued in
violation of or subject to any preemptive or similar rights created under GTY’s
memorandum and articles of association (as amended) or under the laws of the
Cayman Islands.
(c) This Subscription Agreement has been duly authorized, executed and delivered
by GTY and, assuming the due authorization, execution and deliver of the same by
the undersigned, is the valid and legally binding obligation of GTY, enforceable
against GTY in accordance with its terms, except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors
generally, and (ii) principles of equity, whether considered at law or equity.
(d) The execution, delivery and performance by GTY of this Subscription
Agreement, the issuance and sale of the Shares and the compliance by GTY with
all of the provisions of this Subscription Agreement and the consummation of the
transactions herein will be done in accordance with the Nasdaq marketplace rules
and will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the property or
assets of GTY or any of its subsidiaries pursuant to the terms of  (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which GTY or any of its subsidiaries is a party or by
which GTY or any of its subsidiaries is bound or to which any of the property or
assets of GTY is subject, which would have a material adverse effect on the
business, financial condition, stockholders’ equity or results of operations of
GTY, taken as a whole, or the ability of GTY to consummate the transactions
contemplated hereby, including the issuance and sale of the Subscribed Shares (a
“GTY Material Adverse Effect”); (ii) result in any violation of the provisions
of the organizational documents of GTY; or (iii) result in any violation of any
statute or any judgment, order, rule or regulation of any court or governmental
agency or body, domestic or foreign, having jurisdiction over GTY or any of its
properties that would have a GTY Material Adverse Effect.
(e) GTY has not entered into any agreement or arrangement entitling any agent,
broker, investment banker, financial advisor or other person to any broker’s or
finder’s fee or any other commission or similar fee in connection with the
transactions contemplated by this Subscription Agreement for which the
undersigned could become liable.
(f) GTY is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental
3

--------------------------------------------------------------------------------

authority, self-regulatory organization (including Nasdaq) or other person in
connection with the execution, delivery and performance by GTY of this
Subscription Agreement (including, without limitation, the issuance of the
Shares), other than (i) the filing with the SEC of the Registration Statement
(as defined below), (ii) filings required by applicable state securities laws,
(iii) if applicable, the filing of a Notice of Exempt Offering of Securities on
Form D with the SEC under Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), (iv) a filing with the SEC of a Current
Report on Form 8-K disclosing all material terms of the transactions
contemplated hereby, the Business Combination and any other material, non-public
information that GTY, any placement agent for the sale of the Shares or any of
their respective representatives has provided to the undersigned, (v) filings or
approvals required by Nasdaq and (vi) those the failure of which to obtain would
not be reasonably likely to have, individually or in the aggregate, a GTY
Material Adverse Effect.
(g) The authorized and issued capital stock of GTY are as set forth in GTY’s
annual report on Form 10-K for the year ended December 31, 2017 (the “2017
10-K”). All (i) issued and outstanding Ordinary Shares have been duly authorized
and validly issued, are fully paid and are non-assessable and are not subject to
preemptive rights. Except as set forth in the 2017 10-K, other subscription
agreements for the Private Placement and the Business Combination Agreements,
there are no outstanding options, warrants or other rights to subscribe for,
purchase or acquire from GTY any Ordinary Shares or other equity interests in
GTY (collectively, “Equity Interests”) or securities convertible into or
exchangeable or exercisable for Equity Interests.
(h) GTY has made available to the undersigned (including via the SEC’s EDGAR
system) a copy of each form, report, statement, schedule, prospectus, proxy,
registration statement and other document filed by GTY with the SEC since its
initial registration of the Ordinary Shares. None of GTY’s filings with the SEC
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
contained, when filed or, if amended, as of the date of such amendment with
respect to those disclosures that are amended, any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. GTY has filed each report that GTY was
required to file with the SEC since its inception. There are no outstanding or
unresolved comments in comment letters from the SEC staff with respect to any of
GTY’s filings with the SEC.
(i) The issued and outstanding Class A Ordinary Shares are registered pursuant
to Section 12(b) of the Exchange Act and are listed for trading on the Nasdaq
under the symbol “GTYH.” There is no suit, action, proceeding or investigation
pending or, to the knowledge of GTY, threatened against GTY by Nasdaq or the SEC
with respect to any intention by such entity to deregister the Class A Ordinary
Shares or prohibit or terminate the listing of the Class A Ordinary Shares on
Nasdaq.
(j) GTY is not, and immediately after receipt of payment for the Shares will not
be, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
(k) Except for the specific representations and warranties contained in this
Section 5 and in any certificate or agreement delivered pursuant hereto, none of
GTY, any person on behalf of GTY, including without limitation any placement
agent for the sale of the Shares, or any of GTY’s affiliates (collectively, the
“GTY Parties”) has made, makes or shall be deemed to make any other express or
implied representation or warranty with respect to GTY, Fastball, this offering
or the Business Combination, and GTY Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the undersigned in Section 6 and in any certificate or agreement delivered
pursuant hereto, GTY specifically disclaim that it, or anyone on its behalf, is
are relying upon any other representations or warranties that may have been made
by any Subscriber Party (as defined below).
6. Subscriber Representations and Warranties.   The undersigned represents and
warrants to GTY that:
(a) The undersigned (i) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, (ii) has the requisite
power and authority to enter into and perform its obligations under this
Subscription Agreement.
4

--------------------------------------------------------------------------------

(b) This Subscription Agreement has been duly executed and delivered by the
undersigned, and assuming the due authorization, execution and delivery of the
same by GTY, this Subscription Agreement shall constitute the valid and legally
binding obligation of the undersigned, enforceable against the undersigned in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies.
(c) The execution and delivery of this Subscription Agreement, the purchase of
the Subscribed Shares and the compliance by the undersigned with all of the
provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the undersigned pursuant to the terms of 
(i) any indenture, mortgage, deed of trust, loan agreement, lease, license or
other agreement or instrument to which the undersigned is a party or by which
the undersigned is bound or to which any of the property or assets of the
undersigned is subject; (ii) the organizational documents of the undersigned; or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
undersigned or any of its properties that, in the case of clauses (i) and (iii),
would reasonably be expected to have a material adverse effect on the
undersigned’s ability to consummate the transactions contemplated hereby,
including the purchase of the Subscribed Shares (a “Subscriber Material Adverse
Effect”).
(d) The undersigned (i) is an institutional “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act), (ii) is acquiring the
Subscribed Shares only for its own account and not for the account of others,
and (iii) is not acquiring the Subscribed Shares with a view to, or for offer or
sale in connection with, any distribution thereof in violation of the Securities
Act (and has provided GTY with such information as reasonably requested related
to its qualification as an accredited investor). The undersigned is not an
entity formed for the specific purpose of acquiring the Subscribed Shares.
(e) The undersigned understands that the Subscribed Shares are being offered in
a transaction not involving any public offering within the meaning of the
Securities Act and that the Subscribed Shares have not been registered under the
Securities Act. The undersigned understands that the Subscribed Shares may not
be resold, transferred, pledged or otherwise disposed of by the undersigned
absent an effective registration statement under the Securities Act, except
(i) to GTY or a subsidiary thereof, or (ii) pursuant to an applicable exemption
from the registration requirements of the Securities Act, and, in each of cases
(i) and (ii), in accordance with any applicable securities laws of the states
and other jurisdictions of the United States, and that any certificates or
book-entry position representing the Subscribed Shares shall contain a legend to
such effect. The undersigned understands that it has been advised to consult
legal counsel prior to making any offer, resale, pledge or transfer of any of
the Subscribed Shares.
(f) The undersigned understands and agrees that the undersigned is purchasing
the Subscribed Shares directly from GTY. The undersigned further acknowledges
that there have not been, and the undersigned is not relying on, any
representations, warranties, covenants and agreements made to the undersigned by
GTY, any other party to the Business Combination or any other person or entity,
expressly or by implication, other than those representations, warranties,
covenants and agreements of GTY included in this Subscription Agreement.
(g) In making its decision to purchase the Subscribed Shares, the undersigned
has relied solely upon independent investigation made by the undersigned. The
undersigned acknowledges and agrees that the undersigned has received such
information as the undersigned deems necessary in order to make an investment
decision with respect to the Subscribed Shares, including with respect to GTY,
the Business Combination and the Targets. The undersigned represents and agrees
that the undersigned and the undersigned’s professional advisor(s), if any, have
had the full opportunity to ask such questions, receive such answers and obtain
such information as the undersigned and the undersigned’s professional
advisor(s), if any, have deemed necessary to make an investment decision with
respect to the Subscribed Shares.
5

--------------------------------------------------------------------------------

(h) The undersigned became aware of this offering of the Subscribed Shares
solely by means of direct contact between the undersigned and GTY or by means of
contact from the Placement Agents, and the Subscribed Shares were offered to the
undersigned solely by direct contact between the undersigned and GTY or by
contact between the undersigned and the Placement Agents. The undersigned did
not become aware of this offering of the Subscribed Shares, nor were the
Subscribed Shares offered to the undersigned, by any other means.
(i) The undersigned acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Subscribed Shares. The
undersigned has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Subscribed Shares, and the undersigned has sought such accounting, legal and tax
advice as the undersigned has considered necessary to make an informed
investment decision.
(j) The undersigned has adequately analyzed and fully considered the risks of an
investment in the Subscribed Shares and determined that the Subscribed Shares
are a suitable investment for the undersigned and that the undersigned is able
at this time and in the foreseeable future to bear the economic risk of a total
loss of the undersigned’s investment in GTY. The undersigned acknowledges
specifically that a possibility of total loss exists.
(k) The undersigned understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Subscribed Shares or
made any findings or determination as to the fairness of this investment.
(l) The undersigned does not have, as of the date hereof, and during the 30-day
period immediately prior to the date hereof the undersigned has not entered
into, any “put equivalent position” as such term is defined in Rule 16a-1 under
the Exchange Act or short sale positions with respect to the securities of GTY.
(m) The undersigned acknowledges and agrees that, to the extent the Subscribed
Shares are not included in the registration statement on Form S-4 to be filed by
GTY in connection with the Transaction (the “Form S-4”), the certificate or
book-entry position representing the Subscribed Shares will bear or reflect, as
applicable, a legend substantially similar to the following:
“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS
SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE HOLDER OF THIS
SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS SECURITY MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO ANY
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
(II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
OR (III) TO THE COMPANY, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE
HOLDER WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE
RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. THE COMPANY MAY REQUIRE THE
DELIVERY OF A WRITTEN OPINION OF COUNSEL, CERTIFICATIONS AND/OR ANY OTHER
INFORMATION IT REASONABLY REQUIRES TO CONFIRM THE SECURITIES ACT EXEMPTION FOR
SUCH TRANSACTION.”
(n) The undersigned’s acquisition and holding of the Shares will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any applicable
similar law.
(o) If the undersigned is not a U.S. person as defined in Rule 902 under the
Securities Act or a United States person as defined in the Code, the undersigned
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to
6

--------------------------------------------------------------------------------

subscribe for the Shares or any use of this Subscription Agreement, including
(i) the legal requirements within its jurisdiction for the purchase of the
Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Shares. The
undersigned’s subscription and payment for and continued beneficial ownership of
the Shares will not violate any applicable securities or other laws of the
undersigned’s jurisdiction.
(p) The undersigned is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
undersigned agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that the undersigned is
permitted to do so under applicable law. If the undersigned is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), the
undersigned maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. To the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List. To the
extent required, it maintains policies and procedures reasonably designed to
ensure that the funds held by the undersigned and used to purchase the Shares
were legally derived.
(q) Except for the specific representations and warranties contained in this
Section 6 and in any certificate or agreement delivered pursuant hereto, none of
the undersigned nor any person acting on behalf of the undersigned nor any of
the undersigned’s affiliates (the “Subscriber Parties”) has made, makes or shall
be deemed to make any other express or implied representation or warranty with
respect to the undersigned and this offering, and the Subscriber Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by GTY in Section 5 of this
Agreement and in any certificate or agreement delivered pursuant hereto, the
undersigned specifically disclaims that it, or anyone on its behalf, is relying
upon any other representations or warranties that may have been made by any GTY
Party.
7. Registration Rights.   GTY shall use commercially reasonable efforts to
include the Shares in the S-4. In the event that the Shares are not included in
the S-4, GTY agrees that, within seven (7) calendar days after the consummation
of the Business Combination, GTY will file with the SEC (at GTY’s sole cost and
expense) a registration statement registering the resale of the Shares issued to
the undersigned (the “Registration Statement”), and GTY shall use its
commercially reasonable efforts to have the Registration Statement declared
effective as soon as practicable after the filing thereof. GTY agrees that it
will cause such registration statement or another shelf registration statement
to remain effective until the earlier of (i) two years from the issuance of the
Shares, or (ii) on the first date on which the undersigned can sell all of the
Shares (or shares received in exchange therefor) under Rule 144 of the
Securities Act within 90 days without limitation as to the amount of such
securities that may be sold. GTY may delay filing or suspend the use of any such
registration statement if GTY delivers to the holders of Shares a certificate
signed by an officer of GTY certifying that, in the good faith judgment of the
board of directors of GTY, such registration and the offering pursuant thereto
would reasonably be expected to materially adversely affect or materially
interfere with any bona fide material financing or transaction of GTY or would
require disclosure of information that has not been disclosed to the public, the
premature disclosure of which would materially adversely affect GTY. Such
certificate shall contain a statement of the reasons for such postponement and
an approximation of the anticipated delay. The holders receiving such
certificate shall keep the information contained in such certificate
confidential. GTY’s obligations to include the Shares (or shares issued in
exchange therefor) in the Registration Statement are contingent upon the
undersigned furnishing in writing to GTY such information regarding the
undersigned, the securities of GTY held by the undersigned and the intended
method of disposition of the Shares as shall be reasonably requested by
7

--------------------------------------------------------------------------------

GTY to effect the registration of the Shares, and shall execute such documents
in connection with such registration as GTY may reasonably request that are
customary of a selling stockholder in similar situations.
8. Termination.   This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof upon the earlier to occur of  (a) such date and time as all
of the Business Combination Agreements are terminated in accordance with their
terms, (b) upon the mutual written agreement of each of the parties hereto to
terminate this Subscription Agreement or (c) if the Closing does not occur on or
before [           ], 2019; provided that nothing herein will relieve any party
from liability for any willful breach hereof prior to the time of termination,
and each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from such breach. GTY shall promptly
notify the undersigned of the termination of the Business Combination Agreements
promptly after the termination thereof.
9. Additional Agreements and Waivers of the Undersigned.
(a) The undersigned acknowledges that, as described in GTY’s prospectus relating
to its initial public offering (the “Prospectus”) available at www.sec.gov,
substantially all of GTY’s assets consist of the cash proceeds of GTY’s initial
public offering and private placements of its securities, that substantially all
of those proceeds have been deposited in a trust account (the “Trust Account”)
for the benefit of GTY, its public shareholders and the underwriters of GTY’s
initial public offering and that the cash in the Trust Account may be disbursed
only for the purposes set forth in the Prospectus. For and in consideration of
GTY entering into this Subscription Agreement, the sufficiency of which is
hereby acknowledged, the undersigned hereby irrevocably waives any and all
right, title and interest, or any claim of any kind it has or may have in the
future, in or to any monies or assets held in the Trust Account (and any
distributions therefrom to GTY’s public shareholders), and agrees not to seek
recourse against the Trust Account (or any distributions therefrom to GTY’s
public shareholders) as a result of, or arising out of, this Subscription
Agreement, or for any other reason whatsoever.
(b) The undersigned hereby agrees that neither it, nor any person or entity
acting on its behalf or pursuant to any understanding with it, will engage in
any Short Sales with respect to securities of GTY prior to the Closing. For
purposes of this Section 9(b), “Short Sales” shall include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, and all types of direct and indirect stock pledges (other than
pledges in the ordinary course of business as part of prime brokerage
arrangements), forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.
10. Miscellaneous.
(a) All notices and other communications given or made pursuant to this
Subscription Agreement shall be in writing and shall be deemed effectively given
upon the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if provided),
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next business day, (c) five (5) business
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) business day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
sent to GTY shall be sent to: 1180 North Town Center Drive, Suite 100, Las
Vegas, Nevada 89144, Attn: Harry You, email: harry@gtytechnology.com, with a
copy to GTY’s counsel at: Winston & Strawn LLP, 200 Park Avenue, New York, NY
10166, Attn: Joel L. Rubinstein, Esq., email: jrubinstein@winston.com.
All communications to the undersigned shall be sent to the undersigned address
as set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 10(a).
(a) Neither this Subscription Agreement nor any rights that may accrue to the
undersigned hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned. Neither this Subscription Agreement nor any rights that
may accrue to GTY or to any placement agent for the sale of the Shares hereunder
may be transferred or assigned.
8

--------------------------------------------------------------------------------

(b) GTY may request from the undersigned such additional information as GTY may
deem necessary to evaluate the eligibility of the undersigned to acquire the
Shares, and the undersigned shall provide such information as may reasonably be
requested, to the extent readily available and to the extent consistent with its
internal policies and procedures.
(c) The undersigned acknowledges that GTY and any placement agent for the sale
of the Shares will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the undersigned agrees to promptly notify GTY if any of the
acknowledgments, understandings, agreements, representations and warranties set
forth herein are no longer accurate in all material respects. The undersigned
agrees that the purchase by the undersigned of the Shares from GTY at the
Closing will constitute a reaffirmation of the acknowledgments, understandings,
agreements, representations and warranties herein (as modified by any such
notice) by the undersigned as of the time of such purchase. The undersigned
further acknowledges and agrees that any placement agent for the sale of the
Shares is a third-party beneficiary of the representations and warranties of the
undersigned contained in Section 6 of this Subscription Agreement. GTY
acknowledges that the undersigned will rely on the acknowledgments,
understandings, agreements, representations and warranties contained in this
Subscription Agreement. Prior to the Closing, GTY agrees to promptly notify the
undersigned if any of the acknowledgements, understandings, agreements,
representations and warranties set forth herein are no longer accurate in all
material respects. GTY agrees that the sale by it of the Shares to the
undersigned at the Closing will constitute a reaffirmation of the
acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by the undersigned as of the time of
such sale.
(d) Each of GTY and the undersigned is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby.
(e) All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.
(f) This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.
(g) This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
Except as specifically set forth herein, this Subscription Agreement shall not
confer any rights or remedies upon any person other than the parties hereto, and
their respective successor and assigns.
(h) Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.
(i) If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.
(j) This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.
(k) The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction
9

--------------------------------------------------------------------------------

or injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.
(l) THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE. THE PARTIES (I) HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMIT TO THE JURISDICTION OF THE STATE COURTS OF NEW YORK AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT, (B) AGREE NOT TO COMMENCE ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT EXCEPT IN
STATE COURTS OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND (C) HEREBY WAIVE, AND AGREE NOT TO ASSERT, BY WAY OF
MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT. EACH PARTY
HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION
PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.
(m) GTY agrees that it will not, without the prior written consent of the
undersigned, use in advertising or otherwise use publicly the name of the
undersigned with respect to this Subscription Agreement; provided, however, that
GTY may file any required securities filings with respect to the transactions
contemplated by this Subscription Agreement. Notwithstanding the foregoing, GTY
may identify the undersigned (i) as required by law, (ii) in information and
documents submitted to its stockholders seeking required consents or waivers to
transactions or other actions that require such consent or waiver, and (iii)
other non-public communications with third parties where disclosure of the
capitalization of GTY is required.
11. Exculpation.   The undersigned agrees that no other subscriber for Ordinary
Shares of GTY in connection with the Business Combination, nor any placement
agent in connection with the sale of the Shares, shall be liable to the
undersigned for any action heretofore or hereafter taken or omitted to be taken
by any of them in connection therewith.
[SIGNATURE PAGES FOLLOW]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

Name of Investor: ____________________ State/Country of Formation or Domicile:
_________________________________ By: ______________________________ Name:
___________________________ Title: ____________________________ Name in which
shares are to be registered (if different): ______________________ Date:
____________________________ Investor’s EIN: ____________________ Business
Address-Street: Address-Street for Notices (if different):
__________________________________ __________________________________
__________________________________ __________________________________ City,
State, Zip: City, State, Zip: ________________________________
__________________________________ Attn: ____________________________
Attn:_____________________________ Telephone No.: ____________________ Telephone
No.: ____________________ Facsimile No.: _____________________ Facsimile No.:
____________________ E-Mail: __________________________ E-Mail:
__________________________ Number of Class A Ordinary Shares subscribed for:
____________________ Aggregate Subscription Amount:
$________________________________ Price Per Share: $10.00 Number of Owned
Shares: _________

11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GTY Technology Holdings Inc. [and, solely for purposes of
Section 1(b), GTY Investors, LLC,]3 have accepted this Subscription Agreement as
of the date set forth below.
GTY TECHNOLOGY HOLDINGS INC.
By:

 Name:
 Title:
[GTY INVESTORS, LLC
By:

 Name:
 Title:
Date: [          ] , 2018
3

Included in subscription agreements for the purchase of an aggregate of
1,656,248 Subscribed Shares.


12

--------------------------------------------------------------------------------